In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
      ___________________________
           No. 02-18-00260-CV
      ___________________________

    CHRISTOPHER CARSON, Appellant

                      V.

CASTLE NAIL SPA WEST 7TH, LLC, Appellee


   On Appeal from the 352nd District Court
           Tarrant County, Texas
       Trial Court No. 352-294509-17


     Before Kerr, Pittman and Birdwell, JJ.
      Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On May 13, 2019, we notified appellant that his brief had not been filed as the

appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could dismiss

the appeal for want of prosecution unless, within ten days, appellant filed with the

court an appellant’s brief and an accompanying motion reasonably explaining the

brief’s untimely filing and why an extension was needed. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b). We have received no response.

       Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).



                                                        Per Curiam

Delivered: June 13, 2019




                                            2